Citation Nr: 1700747	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-14 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for residuals of a pelvic fracture with right hip sacroilitis from May 4, 2010.  

2.  Entitlement to a higher initial rating for a right knee patellofemoral syndrome and meniscus tear, status post arthroscopy, in excess of 10 percent from May 4, 2010 to April 22, 2012.

3.  Entitlement to a higher initial rating for a right knee patellofemoral syndrome and meniscus tear, status post arthroscopy in excess of 20 percent from April 23, 2012 to August 1, 2012 and from December 1, 2012 to June 13, 2013.  

4.  Entitlement to a disability rating in excess of 20 percent for a right knee patellofemoral syndrome and meniscus tear, status post arthroscopy from June 10, 2013.  

5.  Entitlement to service connection for sleep apnea, secondary to service-connected disabilities. 

6.  Entitlement to service connection for a cervical spine disability, secondary to a right knee patellofemoral syndrome and meniscus tear, status post arthroscopy; and residuals of a pelvic fracture with right hip sacroiliitis. 

7.  Entitlement to service connection for a lumbar spine disability, secondary to a right knee patellofemoral syndrome and meniscus tear, status post arthroscopy; and residuals of a pelvic fracture with right hip sacroiliitis.  

8.  Entitlement to service connection for right lower extremity radiculopathy, secondary to a right knee patellofemoral syndrome and meniscus tear, status post arthroscopy; and residuals of a pelvic fracture with right hip sacroiliitis.  

9.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, secondary to a right knee patellofemoral syndrome and meniscus tear, status post arthroscopy; and residuals of a pelvic fracture with right hip sacroiliitis.   

10.  Entitlement to service connection for a left knee disability, secondary to a right knee patellofemoral syndrome and meniscus tear, status post arthroscopy; and residuals of a pelvic fracture with right hip sacroiliitis.  


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from October 2010 and October 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which continued a 10 percent rating for residuals of a pelvic fracture with right hip sacroiliitis; granted entitlement to service connection for a right patellofemoral pain syndrome and assigned a 10 percent rating, effective May 4, 2010, and denied entitlement to service connection for sleep apnea, cervical, lumbar and left knee disorders, bilateral lower extremity peripheral neuropathy, and right lower extremity radiculopathy.  

In May 2012, the RO granted entitlement to a 20 percent for residuals of a pelvic fracture with right hip sacroiliitis, effective May 4, 2010; entitlement to service connection for right knee instability, and assigned a 10 percent rating effective April 23, 2012; and entitlement to a 20 percent rating for the right knee patellofemoral syndrome, effective April 23, 2012.  

A December 2012 rating decision granted a temporary total rating for the right knee disability based on convalescence from August 2, 2012 to November 30, 2012, and assigned a 20 percent rating for a right knee patellofemoral syndrome and meniscus tear, status post right knee arthroscopy, creating "staged ratings."  

This decision, in part, addresses the issues of entitlement to a higher initial rating for a right knee patellofemoral syndrome and meniscus tear, status post right knee arthroscopy, in excess of 10 percent from May 4, 2010 to April 22, 2012, and in excess of 20 percent from April 23, 2012 to August 1, 2012, and from December 1, 2012 to June 10, 2013.  The remaining term is subject to the remand below.  

The issues of entitlement to service connection for a left knee disability, right lower extremity radiculopathy, and bilateral lower extremity peripheral neuropathy; as well as entitlement to a rating in excess of 20 percent for right knee patellofemoral syndrome and meniscus tear, status post right knee arthroscopy from June 13, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the period from May 4, 2010, residuals of a pelvic fracture with right hip sacroiliitis were manifested by extension limited to 5 degrees. 

2.  For the period from May 4, 2010, residuals of a pelvic fracture with right hip sacroiliitis were not manifested by ankylosis, flail joint, fracture and nonunion of the shaft of the femur, anatomical neck of the femur, or surgical neck of the femur with false joint, malunion of the femur, and did not manifest limitation of flexion to 45 degrees.  

3.  For the period from May 4, 2010 to April 23, 2012, a right knee patellofemoral syndrome and meniscus tear, status post arthroscopy was not manifested by extension limited to 10 degrees, flexion limited to 10 degrees, by recurrent subluxation or lateral instability, or by frequent episodes of locking, pain and effusion demonstrated into the joint.

4.  For the periods on appeal from April 23, 2012 to August 2, 2012, and from December 1, 2012 to June 10, 2013, a right knee patellofemoral syndrome and meniscus tear, status post arthroscopy has not been manifested by severe recurrent subluxation or lateral instability; recurrent subluxation or lateral instability, or by frequent episodes of locking, pain and effusion demonstrated into the joint; flexion limited to 15 degrees, or extension limited to 30 degrees.

5.  For the entire rating period on appeal since May 4, 2010, a right knee patellofemoral syndrome and meniscus tear, status post arthroscopy has not been manifested by ankylosis, malunion or nonunion of the tibia or fibula, or genu recurvatum.  

6.  Sleep apnea had its onset many years after service separation and is not etiologically related to service, to include residuals of a pelvic fracture with right hip sacroiliitis, right knee disability, right knee instability, and depression.  

7.  A cervical strain was aggravated by residuals of a pelvic fracture with right hip sacroiliitis.  

8.  A lumbar strain was aggravated by residuals of a pelvic fracture with right hip sacroiliitis.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate 	 10 percent rating for residuals of a pelvic fracture with right hip sacroiliitis for limitation of extension of the thigh has been more nearly approximated from for the entire rating period from May 4, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.951, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5251 (2015).

2.  The criteria for an increased rating for residuals of a pelvic fracture with right hip sacroiliitis have not been met since May 4, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.951, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5253 (2015).

3.  The criteria for a rating in excess of 10 percent from May 4, 2010 to April 23, 2012 for a right knee patellofemoral syndrome and meniscus tear, status post arthroscopy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.951, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2015).

4.  The criteria for a rating in excess of 20 percent for a right knee patellofemoral syndrome and meniscus tear, status post arthroscopy from April 23, 2012 to August 2, 2012, and from December 1, 2012 to June 13, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.951, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).

5.  Sleep apnea was not incurred or aggravated inservice, and it is neither caused nor permanently aggravated by a service connected disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

6.  Resolving reasonable doubt in favor of the Veteran a lumbar strain is permanently aggravated by a service connected disorder. 38 U.S.C.A. §§ 1131, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.310.

7.  Resolving reasonable doubt in favor of the Veteran, a cervical strain is permanently aggravated by a service connected disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.   

General Rating Criteria 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher ratings is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Regarding the right knee patellofemoral syndrome and meniscus tear, status post right knee arthroscopy, where the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and inappropriate, the assignment of staged ratings for the entire initial rating period from May 4, 2010.  

Regarding the rating assigned for residuals of a pelvic fracture with right hip sacroiliitis, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered the assignment of staged ratings for any part of the increased rating period on appeal.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

For musculoskeletal disorders the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Residuals of a pelvic fracture with right hip sacroiliitis

The Veteran is currently in receipt of a single 20 percent rating for residuals of a pelvic fracture with right hip sacroiliitis for the entire rating period on appeal from May 4, 2010 under Diagnostic Code 5253, 38 C.F.R. § 4.71a.  Under Diagnostic Code 5253, which pertains to impairment of the thigh a maximum 20 percent rating is assigned when there is a limitation of abduction with motion lost beyond 10 degrees.  

Disorders of the hips are rated under Diagnostic Codes 5250 through 5255 of 
38 C.F.R. § 4.71a.   Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5250 a rating in excess of 20 percent may be granted for ankylosis, however, there is no evidence that the appellant's right hip at any time has ever been ankylosed.  Hence, this Diagnostic Code is not for application.

Diagnostic Codes 5251 and 5252 rate limitation of extension and flexion of the thigh.  Under Diagnostic Code 5251 (limitation of extension of the thigh), a 10 percent rating is assigned with extension limited to 5 degrees.  Under Diagnostic Code 5252 (limitation of flexion of the thigh), a 10 percent rating is assigned with flexion limited to 45 degrees.

The terms "slight," "moderate," and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence. 38 C.F.R. 	 § 4.6 (2015).  Terminology such as "slight," "moderate," and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

The Veteran generally contends that he is entitled to an increased rating in excess of 20 percent for his right hip disability.  He reports suffering from pain, stiffness, and joint weakness with severe weekly flare-ups lasting for hours.  

In September 2010, the Veteran was afforded a VA examination to help assess the severity of the right hip disability.  At that time, the Veteran reported pain, stiffness, tenderness, weakness, and limited movement of the right hip with severe weekly flare-ups lasting for hours.  His symptoms were alleged to be worse during cold and rainy weather.  Physical examination revealed flexion to 90 degrees, extension from 90 to 0 degrees, and abduction to 45 degrees.  The Veteran could cross the right leg over the left and could toe out greater than 15 degrees.  The VA examiner reported no additional limitation of motion with repetitive testing and no ankylosis.  

At an April 2012 VA examination the Veteran reported constant pain (8 or 9/10) with flare-ups.  He also pain radiating down his leg to his toes with numbness.  Physical examination revealed flexion limited to 90 degrees, with pain beginning at 55 degrees, extension was limited to 5 degrees, and abduction was lost beyond 10 degrees.  Adduction was limited such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe out more than 15 degrees.  The Veteran was not able to perform repetitive testing because of complaints of severe pain.  The VA examiner found no ankylosis, nonunion or malunion of the femur, and no flail hip joint.  

At a June 2013 VA examination flexion was to 125 degrees, with pain at 100 degrees and extension was greater than 5 degrees, with pain beginning at 5 degrees.  Abduction was not lost beyond 10 degrees, and the Veteran was able to cross his legs and toe out more than 15 degrees.  There was no additional limitation of motion upon repetitive testing, and no evidence of ankylosis, nonunion, malunion or flail hip joint.  

Review of VA treatment records during the period on appeal does not show complaints of a hip disability.  A May 2012 VA treatment record notes that the Veteran had limited hip, knee, and back motion, as well as difficulty getting up from the chair; however, no objective measurements of motion were provided. 

In May 2010, the Veteran submitted a medical opinion from a private physician.  The private physician reported that the Veteran complained of right hip pain with limitations on movement, especially when sitting for long periods of time, with pain radiating to the back and leg.  The private physician reported crepitence of the hip, and that the Veteran has difficulty bending, squatting, crawling, walking, and stair climbing.  

Based on the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating under Diagnostic Code 5251 for a limitation of thigh extension is warranted for the entire rating period on appeal from May 4, 2010.  In this regard, extension was limited to 5 degrees at the April 2012 VA examination, and pain began at 5 degrees at the June 2013 VA examination.  The Board acknowledges that the September 2010 examination revealed extension was from "90 to 0 degrees" while flexion was from "0 to 90 degrees."  Because a full range of thigh extension is from 0 degrees to 30 degrees, it appears that the report that extension was from "90 to 0 degrees" was not a measurement of extension of the thigh but rather flexion.  After resolving reasonable doubt in favor of the Veteran, the Board finds that as the April 2012 VA examination report was the first accurate measurement of extension, the criteria for a separate 10 percent rating under Diagnostic Code 5251 were met during the entire rating period.  This 10 percent rating is the maximum rating allowed under Diagnostic Code 5251.  38 C.F.R. § 4.71a.  

The Veteran is in receipt of a 20 percent rating under Diagnostic Code 5253 based on a limitation of abduction to 10 degrees; nonetheless, the assignment of a separate rating under Diagnostic Code 5251 does not constitute pyramiding as extension and abduction of the thigh are two separate movements.  See generally, VAPGCPREC 23-97, 9-98.  

The Board acknowledges that at the April 2012 VA examination, the Veteran additionally had limitation of adduction such that he could not cross his legs, which warrants a 10 percent rating under Diagnostic Code 5253.  Nonetheless, the Veteran is already rated at the maximum rating under Diagnostic Code 5253 for limitation of abduction, and he is not entitled to a separate additional rating under 5253 for limitation of adduction.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise).  

There is no other Diagnostic Code is applicable in this case.  While the April 2012 VA examination revealed flexion limited such that pain began at 55 degrees and the Veteran was unable to perform repetitive testing; the criteria for an additional separate 10 percent rating under Diagnostic Code 5252 for limitation of flexion to 45 degrees has not been more nearly approximated.  

The Board considered whether a higher disability rating for the hip is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59, however, there is no evidence that pain limits motion to such an extent that it meets the requirements for a higher rating based on a limitation of motion.  While pain restricts overall motion even taking into account additional functional limitation due to pain, the Board finds that the criteria for a separate 10 percent rating for limitation of flexion under Diagnostic Code 5252 have not been more nearly approximated.   38 C.F.R. §§ 4.40, 4.45, 4.59.  

Lastly, for the entire rating period on appeal from May 4, 2010, no higher or separate ratings are warranted under any other Diagnostic Code.  Review of the evidence, both medical and lay, does not show that the Veteran has a diagnosis of ankylosis of the hip, flail hip joint, fracture of the shaft or anatomical neck of the femur with nonunion, or malunion of the femur with marked knee or hip disability.  38 C.F.R. § 4.71a.  

Right knee patellofemoral syndrome and meniscus tear, status post arthroscopy

The Veteran's right knee patellofemoral syndrome and meniscus tear, status post arthroscopy is assigned a 10 percent rating under Diagnostic Code 5003 from May 4, 2010 to April 22, 2012 and a 20 percent disability rating under Diagnostic Code 5261 from April 23, 2010 to August 1, 2012 and since December 1, 2012.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note 	 (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).

Diagnostic Code 5003 provides that when there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a.
  
The Diagnostic Codes that rate on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees.  Id.

Under Diagnostic Code 5261 a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees, and a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees.  Id.

In May 2010, in connection with the claim for service connection, the Veteran submitted a private medical opinion.  The private physician reported that the Veteran had knee pain, instability, and recurrent episodes of locking and stiffness.  

At a September 2010 VA examination the Veteran reported right knee pain, stiffness, tenderness, weakness, and limited motion, with severe weekly flare-ups lasting for hours.  The Veteran reported being able to stand for more than one hour, but less than three hours.  Physical examination revealed no instability, locking, or effusion.  There was evidence of tenderness.  Flexion was limited to 90 degrees, and extension was 0 degrees.  The VA examiner diagnosed a right patellofemoral pain syndrome.  

At an April 2012 VA examination the Veteran reported right knee pain radiating down to the ankle, and needing to rest after 15 minutes of standing.  The Veteran reported a pain level of 8-9 out of 10 with constant pain, with flare-ups that prevent him from completing household chores, exercises, or sports.  Flexion was limited to 120 degrees with pain beginning at 95 degrees.  Extension was limited to 10 degrees with pain at 15 degrees.  The Veteran was not able to perform repetitive testing due to complaints of severe pain.  The VA examiner did not report symptoms of locking or effusion.  

A January 2013 Social Security examination report notes that the Veteran continued to report right knee pain, swelling, and locking.  The examiner noted that the Veteran had experienced a meniscus tear, which was repaired in August 2012; however, symptoms and disability still persisted after surgery.  At that time, the Veteran had full flexion and extension of the right knee; however, the examiner did not report where pain on motion began, if any.  The examiner d

VA treatment records show complaints of right knee pain; however, do not provide any specific, objective measurements of limitation of knee motion.  

In light of the foregoing the Board finds that for the period from May 4, 2010 to April 22, 2012, the appellant's right knee patellofemoral syndrome and meniscus tear, status post arthroscopy did not warrant an evaluation in excess of 10 percent under any relevant Diagnostic Code.  At no time was a compensable restriction of flexion, i.e., flexion limited to 60 degrees shown.  38 C.F.R. § 4.71a, Diagnostic Code 5260.   At no time was a compensable limitation of extension shown, i.e., extension limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  There was no evidence of any recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Finally, while the appellant reported locking, and while a private examiner found evidence of recurrent locking, the preponderance of the evidence is against finding that there were frequent episodes of locking, pain and effusion demonstrated into the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  As such, for the period prior to April 23, 2012, an increased rating is not in order.

Turning to the terms from April 23, 2012 to August 1, 2012, and from December 1, 2012 to June 10, 2013, the criteria for a rating in excess of 20 percent have not been more nearly approximated.  In this regard the Veteran demonstrated a limitation of extension to 10 degrees with pain at 15 degrees, more nearly approximating the criteria for a 20 percent rating under Diagnostic Code 5261.  There is no evidence that at any time right knee extension was limited to 20 degrees or greater.  Hence, an increased rating under this Diagnostic Code is not in order. 

While the Veteran continued to complain of locking the preponderance of the evidence is against finding.  Indeed, neither the April 2012 VA examination report nor the January 2013 Social Security any episodes of locking and certainly there is no evidence showing frequent episodes of locking, pain and effusion into the knee.  Hence, an increased rating under Diagnostic Code 5258 is not in order.  38 C.F.R. § 4.71a.  Finally, there is no evidence that flexion at any time was limited to 15 degrees as required for a 30 percent rating under Diagnostic Code 5260.  Indeed, the motion demonstrated does not even warrant a compensable rating under that Diagnostic Code.  Id.

The Board notes that the Veteran is in receipt of a separate 10 percent disability rating for right knee instability under Diagnostic Code 5257 from April 23, 2012.  The Veteran did not appeal either the effective date or the initial rating for that disability, and no new and material evidence was received within one year of the rating decision regarding rating the right knee instability or the effective date of the grant of service connection.  Hence, the propriety of the rating assigned for right knee instability is not a question before the Board.  38 U.S.C.A. § 7105(b) (West 2014).  

Next, the Board finds that a separate disability rating under Diagnostic Code 5259 is not warranted in the present case.  While the appellant underwent a partial meniscectomy in August 2012, there is no evidence of a full removal.  

Diagnostic Codes 5256 and 5262 do not apply as there is no evidence of right knee ankylosis, malunion or nonunion of the tibia or fibula.

Extraschedular and individual unemployability considerations 

The Board has considered whether referral for an extraschedular evaluation would be warranted for the right hip and knee disabilities for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required and no further inquiry is warranted.  Id.

In this case the evidence shows that all of the symptomatology and impairment caused by the Veteran's right knee and hip disabilities is contemplated by the currently assigned ratings.  Regarding the right hip the disability was manifested by symptoms of pain, stiffness, weakness, and a limitation of motion.  These are specifically contemplated under the Diagnostic Codes previously discussed in light of the decision in DeLuca.   Likewise the symptoms presented by the appellant's knee disorders are contemplated in the assigned rating.  Hence, the assigned ratings are adequate and referral is not in order.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The United States Court of Appeals for Veterans Claims in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for a higher rating.  In this case, the Veteran was granted entitlement to individual unemployability benefits effective December 18, 2012.  The evidence includes a June 2013 VA Form 21-8940 on which the Veteran specifically informed VA that the date his employment with the U.S. Postal Service was terminated was January 18, 2013.  That date was confirmed by the Veteran's supervisor.  Therefore, January 18, 2013 is the earliest date that entitlement to a total disability evaluation based on individual unemployability due to service connected disorders arose, and entitlement to benefits prior to that date is not shown or claimed.  

Service Connection Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be also established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.	 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Entitlement to service connection for arthritis may be granted on a presumptive basis if the disorder was compensably disabling within a year of the appellant's separation from active duty.  38 C.F.R. §§ 3.307, 3.309.

A lay person is competent to report on the onset and reoccurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.      § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A.	 § 5107; 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea 

The Veteran generally contends that the sleep apnea is secondary to the service connected disabilities, including the service-connected right hip disability, right knee disability with instability, and depression.  See June 2014 claim for service connection.  The Board notes that the Veteran has not asserted, and the record does not otherwise suggest, that the sleep apnea was incurred in or otherwise directly related to service.  

While the evidence shows that the Veteran has a current diagnosis of sleep apnea after reviewing all the evidence, both medical and lay, the weight of the evidence is against finding that the disorder is secondary to the service-connected disabilities, including the right hip disability, right knee disability with instability, and depression.  

In October 2014, the Veteran was afforded a VA examination to assess the etiology of the sleep apnea.  He reported that his wife began complaining of his loud snoring and breathing cessation during sleep, and he sought a private sleep study in April 2014.  Following the examination and a review of the record the examiner opined that it was less likely than not that the sleep apnea is related to the service connected disabilities, because depression, a pelvic fracture, and right knee disabilities are different entities with different pathophysiological processes that are unrelated to each other.  The Board finds this opinion to have high probative value as the VA examiner provided a full rationale for the opinion.  There is no competent evidence to the contrary.

The only evidence suggesting a relationship between the sleep apnea and the service-connected disabilities is the Veteran's general contentions.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau.  A veteran is not, however, competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Here the Veteran is not competent to provide evidence of a nexus between his service-connected disabilities and sleep apnea.  The etiology of sleep apnea, especially as claimed due to depression and musculoskeletal disabilities, is a complex medical question involving internal and unseen respiratory processes unobservable to the Veteran.  Such an opinion requires specialized knowledge of the causes of sleep apnea, the disease processes of sleep apnea, depression, and musculoskeletal disabilities, knowledge of other risk factors for sleep apnea, and knowledge of factors that differentiate sleep apnea caused by depression or musculoskeletal disabilities from sleep apnea caused by other factors.  The Veteran, under the particular facts of this case, is not shown to be competent to provide an etiological nexus.  Jandreau.  

For the reasons discussed above, the weight of the evidence demonstrates that the sleep apnea was not caused or aggravated by any service-connected disability.   The claim is denied,

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 C.F.R. § 3.102.


Service Connection for Cervical and Lumbar Spine Strains

The Veteran generally contends that his service-connected right hip and knee disabilities caused the lumbar and cervical spine strains due to an altered gait and bad posture.  See May 2010 claim, May 2010 N.O. private medical opinion.  

Initially, the evidence shows that the Veteran has current diagnoses of lumbar and cervical spine strains with spasms and myositis, which were diagnosed at the September 2010 VA examination.  Furthermore, review of VA treatment records show a history of complaints of back pain, and a September 2015 private MRI of the cervical spine reveals disc protrusion at C4-C6 with loss of curvature of the cervical lordosis.  

Next, the Board finds that the evidence is in equipoise regarding whether the lumbar and cervical strains were caused by the right hip and knee disabilities.  In September 2010, the Veteran was afforded a VA examination.  At that time, the VA examiner opined the cervical and lumbar spine disabilities were less likely than not secondary to the right hip disability because the current right hip history and physical exam did not support a severe enough pathology in the right hip that would exacerbate low back pain.  

Nonetheless, in May 2010, the Veteran provided a private medical opinion.  At that time, the private physician noted that the claimant presented with right hip pain that radiates to the back and leg, with crepitence of the hip.  The private examiner wrote that the Veteran is unable to sit, walk, or climb for prolonged periods of time, and cannot lift, bend, squat, or crawl, with limited climbing and reaching due to the right hip disability.  The private examiner opined that the right hip pain has caused pain in other areas, including the back and neck, due to the weight bearing, bad posture, loss of correct alignment, and loss of curvature of the cervical, thoracic, and lumbar lordosis that places stress on one side of the vertebras and causes disc bulging and herniation.  The private examiner opined that it is more probable than not that the hip disability caused and aggravated the back and neck disabilities.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that cervical and lumbar strains were caused by the service-connected right hip disability as the weight of the evidence is in equipoise regarding whether the service-connected right hip disability caused or aggravated the back and neck disabilities.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to a separate 10 percent rating under Diagnostic Code 5251 for residuals of a pelvic fracture with right hip sacroilitis is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 20 percent under Diagnostic Code 5253 for residuals of a pelvic fracture with right hip sacroilitis is denied. 

Entitlement to an increased rating at any time from May 4, 2010 to June 10, 2013 for a right knee patellofemoral syndrome and meniscus tear, status post arthroscopy is denied. 

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for a lumbar spine disability is granted. 

Entitlement to service connection for a cervical spine disability is granted.  


REMAND

Rating the Right Knee from June 10, 2013

The Veteran was afforded a VA examination regarding the right knee disability on June 10, 2013; however, the complete VA examination report was not associated with the claims file.  Review of the examination report appears that pages 861 and 862 from the June 10, 2013 VA examination are missing from the record, which include measurements of range of motion of the right knee upon repetitive testing.  Therefore, the Board finds that a remand is necessary to obtain the complete VA examination report.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, given that the last examination for the right knee was in 2013, the Board will order a new examination.

Service Connection for a Left Knee Disability 

The May 2010 letter from a private physician stated that the Veteran reported bilateral knee pain, and opined that it is more probable than not that the service-connected hip problem caused and aggravated the knee problems because of the Veteran's altered gait and weight bearing.  Notably, the private physician did not diagnose a left knee disability.  Furthermore, while a limitation of left knee motion  was shown at the September 2010 VA examination a left knee disability was not diagnosed.  As the record is unclear as to whether the Veteran has a left knee disability, remand is necessary to obtain a new VA examination to clarify whether the Veteran has a disability of the left knee, and if so, whether it is caused by or aggravated by the service-connected right hip or right knee disabilities.  

Service connection for Right Lower Extremity Radiculopathy 
and Bilateral Peripheral Neuropathy 

The Veteran generally contends that he suffers from bilateral peripheral neuropathy and right lower extremity radiculopathy secondary to his right hip disability.  The Veteran has reported pain, numbness, and tingling in the bilateral lower extremities, and review of the private treatment records shows a diagnosis of right lower extremity L5 radiculopathy.  Nonetheless, the Veteran has not been afforded a VA examination to specifically assess whether he has bilateral peripheral neuropathy and whether any peripheral neuropathy and right lower extremity radiculopathy is related to the service connected right hip, knee, or back disabilities.  Therefore a remand is necessary to obtain an etiological opinion.  See McLendon, 20 Vet. App. at 83. 

Accordingly, these issues are REMANDED for the following action:

1.  Obtain a complete copy of the June 10, 2013 VA examination for the right knee and lower leg.  All attempts to obtain the examination report must be documented.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Then schedule VA examinations to address the nature and extent of the appellant's right knee patellofemoral syndrome and meniscus tear, status post arthroscopy; and to address the etiology of any diagnosed left knee disorder, right lower extremity radiculopathy, and peripheral neuropathy.  The claims file should be presented to the examiners, and all indicated tests should be conducted.  The examiners should provide the following opinions with supporting rationale: 

Is there a current left knee disability?  If so, is it at least as likely as not (50 percent probability or greater) that any left knee disability was caused by or permanently aggravated by the service-connected right hip or right knee disabilities?  

Is there current peripheral neuropathy of either lower extremity?  If so, is it at least as likely as not (50 percent probability or greater) that peripheral neuropathy was caused by or permanently aggravated by the service-connected right hip, right knee, or lumbar spine disabilities?  

Is it at least as likely as not (50 percent probability or greater) that the right lower extremity radiculopathy is caused by or aggravated by the service-connected right hip, right knee, or lumbar spine disabilities?  

The examining physicians are advised that they must discuss the Veteran's self-reported symptoms.  The physicians are advised that while the Veteran is not competent to state that he has suffered from a specific left knee disorder since service, or that peripheral neuropathy and radiculopathy are related to a service connected disorder he is competent to state his medical history and associated symptoms.  The physicians are further advised, however, that while the absence of corroborating inservice clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

The examiner must also examine the appellant's right knee disorder to determine the nature and extent of any disability.  Range of motion studies must be conducted.  

3.  Then readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue the Veteran and any representative a supplemental statement of the case and allow an appropriate amount of time for response before returning to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


